Citation Nr: 0936628	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  08-07 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to a compensable initial evaluation for 
headaches.

2.  Entitlement to an initial evaluation in excess of 10 
percent for left knee sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from June 1984 to July 1984 
and again from August 1993 to January 2004.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Des Moines, 
Iowa Regional Office (RO) of the Department of Veterans 
Affairs (VA) that granted service connection for headaches 
and assigned a noncompensable evaluation, effective January 
22, 2004.  The RO also granted service connection for a left 
knee sprain, and assigned a 10 percent evaluation, effective 
from January 22, 2004.

In August 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge. A transcript of 
that hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The competent evidence of record demonstrates that, 
throughout the rating period on appeal, the Veteran's 
service-connected left knee sprain has been manifested by 
pain, with full extension and flexion, and without objective 
evidence of instability.

2.  The Veteran's tension headaches are manifested by 
frequent, non-prostrating attacks that do not cause any 
functional limitation.




CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for left knee sprain have not been met.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5258, 5260, 
5261, 5262 (2008).

2.  The criteria for a compensable initial evaluation for 
headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.   This includes notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

Because the June 2006 rating decision granted service 
connection for the disability on appeal, such claim is now 
substantiated.  As such, his filing of a notice of 
disagreement as to the initial ratings assigned does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  Rather, the Veteran's appeal as to the initial 
rating assignments here triggers VA's statutory duties under 
38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the Veteran of what is necessary to obtain 
the maximum benefit allowed by the evidence and the law.  
This has been accomplished here because a June 2008 letter 
from the VA, as well the January 2008 Statement of the Case 
set forth the relevant diagnostic codes (DC) for the 
disabilities at issue, and included a description of the 
rating formulas under those diagnostic codes.  Thus, the 
appellant has been informed of what was needed to achieve a 
higher schedular rating.  Therefore, the Board finds that the 
appellant has been informed of what was necessary to achieve 
a higher evaluation for his service-connected disabilities.

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, VA outpatient 
treatment records, reports of VA examination, and private 
opinions/statements.  Additionally, the claims file contains 
the Veteran's statements in support of his claims.  The Board 
has carefully reviewed such statements and concludes that he 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims.  

The record reflects that the Veteran was afforded VA 
examinations in April 2005 and June 2007.  To that end, when 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examinations obtained were more 
than adequate because the examiners elicited substantial 
information regarding the Veteran's medical history and 
symptoms and completed objective examinations of him which 
provided information relevant to the Diagnostic Codes rating 
criteria.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  

Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.

Legal Criteria 

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.   Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings that 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2008).  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arises from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet App 505 (2007).

The rating schedule may not be employed as a vehicle for 
compensating a claimant twice or more for the same 
symptomatology; such a result would overcompensate him or her 
for the actual impairment of earning capacity.  See 38 C.F.R. 
§ 4.14 (2008); Esteban v. Brown, 6 Vet. App 259 (1994).

Legal Analysis

1.  Headaches

The Veteran asserts that an increased evaluation is warranted 
for his service-connected headaches.  At the outset, the 
Board observes that service connection for the disability at 
issue has been established effective from January 22, 2004.

The Veteran's headaches have been assigned a noncompensable 
evaluation under 38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2008).  Under this Diagnostic Code, a noncompensable 
evaluation is assigned when there are less frequent attacks 
than contemplated in the criteria for the next-higher rating.  
In order to achieve the next higher, 10 percent evaluation, 
the evidence must demonstrate characteristic prostrating 
attacks averaging one in two months over the last several 
months. A 30 percent evaluation is assigned for 
characteristic prostrating attacks occurring on an average 
once a month over the last several months. 

In this case, VA outpatient treatment records dated from 2005 
to 2009 reflect that the Veteran complained of, and sought 
treatment for, headaches on numerous occasions.  During this 
time, the Veteran reported that he experienced chronic 
recurrent headaches that occurred between two to six times 
per week.  During his August 2009 videoconference hearing, 
the Veteran reported that on average his headaches occurred 
three to four times per month and that they lasted anywhere 
between 45 minutes to half a day.  (Transcript (T.) at page 
(pg.) 3-4.)  Such headaches occurred in the frontal part of 
his head and had an occasional migraine component, with 
photophobia and nausea.  The record demonstrates that prior 
to December 2007, the Veteran was prescribed Nortriptyline to 
treat his headaches.  However, he discontinued using such 
medication in December 2007.  The record also demonstrates 
that the Veteran has used ibuprofen and /or Benadryl to treat 
his headaches.

On VA examination in April 2005, the Veteran reported that 
typically, he would awaken in the morning with a dull, 
diffuse, frontal steady, gnawing ache and that a hot shower 
in the morning and taking three 200 mg tablets of ibuprofen 
resolved the headaches in about one hour.  He denied 
auditory, visual, or gastrointestinal symptoms with the 
headaches and the headaches were usually associated with 
nasal congestion without sneezing or lacrimation.  The 
examiner diagnosed the Veteran with morning headaches of 
undetermined etiology without functional limitation.

On VA examination in June 2007, the Veteran reported that 
prior to starting medication, he experienced headaches four 
to five times per week and that the medication had decreased 
the frequency of the headaches to two to three per week.  
Injections helped with severe headaches associated with 
nausea and vomiting, which occurred one to two times per 
month.   

In weighing the objective, clinical evidence of record, the 
Board finds that an increased evaluation is not warranted for 
the Veteran's headaches.  In this regard, the Board 
acknowledges that the Veteran has reported that he 
experiences headaches anywhere from two to five times per 
week.  Nevertheless, although the Veteran has reported 
frequent headaches, frequent headaches, alone, are not the 
criteria used to determine the Veteran's rating under 
Diagnostic Code 8100.  The headaches must also be prostrating 
in nature.  The rating criteria do not define "prostrating," 
and the Court has not undertaken to define "prostrating." 

In this case, the Veteran, on his May 2007 Notice of 
Disagreement and his March 2008 VA Form 9, and during his 
August 2009 videoconference hearing, has indicated that his 
headaches have caused him to be incapacitated, have to lie 
down, and/or miss work.  However, there is no objective 
evidence that the Veteran's headaches are prostrating.  In 
adjudicating a claim, the Board must assess the competence 
and credibility of the veteran.  See Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 
Vet. App. 362, 368-69 (2005).  The Board also has a duty to 
assess the credibility and weight given to evidence.  Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  The Board 
acknowledges that the veteran is competent to give evidence 
about what he experienced; for example, he is competent to 
report that he experiences certain symptoms.  See, e.g., 
Layno  v. Brown, 6 Vet. App. 465 (1994).  Competency of 
evidence, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) ("although interest may affect the 
credibility of testimony, it does not affect competency to 
testify").  However, the Board deems the Veteran's statements 
as to the headaches being characteristically prostrating to 
be less than credible.  In this regard, while the Board 
acknowledges that the absence of any corroborating medical 
evidence supporting his assertions, in and of itself, does 
not render his statements incredible, such absence is for 
consideration in determining credibility.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that 
the absence of contemporaneous medical documentation may go 
to the credibility and weight of veteran's lay testimony, but 
the lack of such evidence does not, in and of itself, render 
the lay testimony incredible).  

Although the clinical evidence of record show that he 
experienced photophobia and nausea with his headaches, at no 
point did he, or any examiner, ever report that he had to 
rest, lie down, was not able to work, or was in any way 
incapacitated at any time as a result of his headaches.  
Indeed, as noted above, the April 2005 VA examiner reported 
that the Veteran's headaches did not cause functional 
limitation.  Further, a July 2006 VA outpatient treatment 
record shows that the Veteran indicated that was not missing 
work due to his headaches.  Additionally, although the record 
demonstrates that the Veteran has indicated that he had 
submitted evidence from his employer showing how much time he 
had missed from work as a result of his headaches, the Board, 
after a careful review of the Veteran's claims file, can not 
find where any such evidence has actually been submitted by 
the Veteran and/or associated with the Veteran's claims file.

In conclusion, although the Veteran asserts that he is 
entitled to an increased evaluation for his headaches, the 
Board finds that the medical findings on physical examination 
are of greater probative value than the Veteran's statements 
regarding the severity of his headaches.  Therefore, based on 
the medical evidence of record, the Board concludes that, 
throughout the rating period on appeal, the Veteran's overall 
disability picture (i.e.--frequent, but non-prostrating 
headaches) more nearly approximate the criteria for the 
currently assigned noncompensable evaluation and that a 
staged rating is not warranted.  Therefore, the Board finds 
that the preponderance of the evidence is against a 
compensable evaluation for headaches at any time during the 
rating period on appeal, and the claim must be denied.

2.  Left Knee Sprain

The Veteran asserts that an evaluation in excess of 10 
percent is warranted for his service-connected left knee 
sprain.  At the outset, the Board observes that service 
connection for the disability at issue has been established 
effective from January 22, 2004.

The record reflects that the Veteran's service-connected left 
knee sprain has been rated under Diagnostic Code 5261, which 
pertains to limitation of leg extension.  Under this code, a 
noncompensable evaluation is assigned where leg extension is 
limited to 5 degrees.  A 10 percent rating is warranted where 
leg extension is limited to 10 degrees.  A 20 percent 
evaluation is warranted where leg extension is limited to 15 
degrees.   

The record reflects that on VA examination in April 2005, the 
Veteran had left leg extension to zero degrees, with pain 
near the extreme of full extension.  Likewise, the Veteran 
had left leg extension to zero degrees on VA examination in 
June 2007.  Such findings correspond to the criteria for a 
noncompensable evaluation.  Therefore, the Board concludes 
that the Veteran is not entitled to a higher evaluation under 
Diagnostic Code 5261.

The Board has also considered whether any alternate 
Diagnostic Codes may serve as a basis for an increased rating 
and finds that Diagnostic Code 5260, which pertains to 
limitation of leg flexion, is applicable.  Under this Code, a 
10 percent evaluation is warranted for leg flexion that is 
limited to 45 degrees.  In order to achieve a 20 percent 
evaluation under this Code, the evidence must demonstrate leg 
flexion that is limited to 30 degrees.  A 30 percent rating 
applies where leg flexion is limited to 15 degrees.  

In this case, the record reflects that on VA examination in 
April 2005 and June 2007, the Veteran could flex his left 
knee to 140 degrees.  Such findings, which are well in excess 
of the criteria for even a noncompensable evaluation, do not 
correspond to a higher 20 percent evaluation under DC 5260, 
which contemplates flexion limited to 30 degrees.  Therefore, 
an evaluation in excess of 10 percent is not warranted under 
this diagnostic code.

Further, because the evidence of record does not demonstrate 
that the Veteran suffers from ankylosis (i.e., complete bony 
fixation) of the left knee, as contemplated by DC 5256, 
dislocated semilunar cartilage, as contemplated by DC 5258, 
the absence of semilunar cartilage, as contemplated by DC 
5259, impairment of the tibia and fibula, as contemplated by 
DC 5262, or genu recurvatum, as contemplated by DC 5263, he 
is not entitled to a higher evaluation under these Diagnostic 
Codes.

The Board notes that it has also considered application of 38 
C.F.R §§ 4.40 and 4.45 in light of the Court's ruling in 
Deluca, supra.  The record demonstrates that the Veteran has 
complained of experiencing left knee pain and weakness.  The 
Board recognizes that examiners have acknowledged and 
confirmed that the Veteran experiences such symptomology.  
The Board finds, however, that the above indicated additional 
functional impairment due to pain, including on use, is 
already contemplated in the current 10 percent disability 
evaluation assigned and that there has been no demonstration, 
by competent clinical evidence, of additional functional 
impairment comparable to the next higher evaluation under 
Diagnostic Code 5260 or Diagnostic Code 5261.  

The Board has also contemplated whether any separate 
evaluations are applicable here.  In this regard, the Board 
acknowledges VAOPGCPREC 9-2004 (September 17, 2004), where it 
was held that a claimant who had both limitation of flexion 
and limitation of extension of the same leg must be rated 
separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  However, in the present case, the medical 
evidence of record does not establish loss of either flexion 
or extension to a compensable degree.  Thus, assignment of 
separate evaluations for limitation of flexion and extension 
of the left leg is not appropriate in this case.

As for Diagnostic Code 5257, the Board notes that recurrent 
subluxation or lateral instability of the knees has not been 
shown. The Board acknowledges the Veteran's contentions, 
including during his August 2009 Videoconference hearing 
(See, Transcript (T.) at page (pg.) 7), as well as on VA 
examination in April 2005 and June 2007, that his left knee 
gives out as much as three to four times per day.  However, 
the examiner from the Veteran's April 2005 VA examination 
indicated that there was no dislocation or subluxation.  The 
examiner also reported that there was no laxity or pain with 
varus-valgus stress testing and that Lachman, McMurray, and 
pivot shift testing were all negative.  Likewise, on VA 
examination in June 2007, the examiner reported that there 
was no left knee dislocation or subluxation and that the 
ligaments and cartilage were well intact to appropriate 
stress vectors.  Therefore, in the absence of any documented, 
objective clinical findings of instability, the Board finds 
that a separate compensable rating pursuant to 38 U.S.C.A. 
§ 4.71a, Diagnostic Code 5257 (2008) (for recurrent 
subluxation or lateral instability) is also not warranted.  
VAOPGCPREC 23-97.

In conclusion, although the Veteran asserts that he is 
entitled to an increased evaluation for his service-connected 
left knee sprain, the Board finds that the medical findings 
on physical examination are of greater probative value than 
the Veteran's statements regarding the severity of his left 
knee sprain.  Therefore, based on the medical evidence of 
record, the Board concludes that, throughout the rating 
period on appeal, the Veteran's overall disability picture 
(i.e.--painful left knee without limitation of motion or 
objective evidence of instability) more nearly approximates 
the criteria for the currently assigned 10 percent evaluation 
and that a staged rating is not warranted.  Therefore, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 10 percent for the Veteran's left 
knee sprain at any time during the rating period on appeal, 
and the claim must be denied.



Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2008).


ORDER

Entitlement to a compensable initial evaluation for service-
connected headaches is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected left knee sprain is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


